743 N.W.2d 880 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ricky Lee FARMER, Defendant-Appellant.
Docket No. 135170. COA No. 271217.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the September 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.